EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Luther on 1/15/2021.

The application has been amended as follows: Paragraph 29 of applicant’s specification filed 1/6/2021 please delete “for superior securing of said product”.
Claim 1, line 14-15; please delete “and wherein said first housing portion covers a majority of said second housing portion when closed thereon,” and insert - -and wherein said second housing portion covers a majority of said first housing portion when the device is in the open position,- -.

The following is an examiner’s statement of reasons for allowance: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose or suggest the second housing portion covers a majority of the first housing portion when in the open position. The closest prior art of record appears to be Pires et al. (US 2015/0037082) in view of Friedman (US 1,852,455), but neither reference disclose the second housing portion covers a majority of the first housing portion when in the open position.


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
1/20/2021